DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 3, 2021 is acknowledged.  Claims 11-13, 15, and 18-20 are amended and Claim 14 is canceled.  Thus, Claims 11-13 and 15-20 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendment to the title is acceptable (p. 2 of Applicants’ reply filed on March 3, 2021). 

ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.

	Appropriate correction is required.

    PNG
    media_image1.png
    605
    906
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Abstract of the Specification


Claim Objections
The claims are objected to because of the following informalities:  					“attachment portion” (Claim 12, 1X recited in each of lines 4 and 8 and Claim 15, line 2) should be ‘attachment member [[
		“the motor shaft from an end portion” (Claim 12, lines 6 and 7) should be ‘the motor shaft body from the end portion’, and
		“a first axial side of the inner cover” (Claim 19, line 6) should be ‘the [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claims 12 and 15 and claims dependent thereon
	The element “two axial sides” (Claim 12, line 9) makes the claim indefinite in that it is not understood if the two axial sides are the first and the second axial sides of the motor shaft body or if the axial sides relate to axial sides of some other component of Applicants’ drive apparatus. 
	The element “the hole” (Claim 12, line 10) makes the claim indefinite in that it is not understood if this is the hole of the motor shaft body or if this is the element “the first through hole” previously recited in Claim 11 from which Claim 12 depends.  Claim 15 also recites the element “the hole” and so is similarly rejected as Claim 12 described above.  
	One way to obviate the 35 U.S.C. 112a and 112b rejections above is to further amend Claims 12 and 15 as follows:    

12. (Currently Amended): The drive apparatus according to claim 11, wherein the motor shaft includes: 
			a motor shaft body to which the rotor core is fixed; and 
			an attachment member [[
			the motor shaft body includes a hole of the motor shaft body extending to a second axial side of the motor shaft body from an end portion of the first axial side of the motor shaft body;
			the attachment member [[of the motor shaft body and fixed, the attachment member [[the first and the second [[of the motor shaft body; and 
			the second oil passage is defined by an interior of the attachment member [[of the motor shaft body being connected to each other in an axial direction, and is connected to the first oil passage through the interior of the attachment member [[

15. (Currently Amended): The drive apparatus according to claim 13, wherein the attachment member [[
			a fitting portion fitted into the hole of the motor shaft body; and 
			a fixing portion on the a first axial side of the fitting portion; 
			the fixing portion has an outside diameter greater than an outside diameter of the fitting portion; and 
			the external gear is fixed to a radially outer surface of the fixing portion.


In Regard to Claim 20
	The element “the pump” (Claim 20, line 2) has improper antecedent basis.  One way to obviate this rejection is to further amend the claim to recite ‘the pump portion’.  

Allowable Subject Matter
Claim 11 is allowed.

Claims 12-13 and 15-20 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on March 3, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ have amended independent Claim 11 with a portion of dependent Claim 13 and the limitations recited in Claim 14, now canceled.  Claim 14 was previously indicated as allowable subject matter by the Examiner (paragraphs #11 and #12 in the Non-Final Rejection having notification date of December 28, 2020).  As 
	 
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references show elements and features of the state of the art prior to the filing date of Applicants’ disclosure as follows:

		US2019/0162181 – Another Drive Apparatus having features similar to the instant application but has different claimed subject matter than the instant invention. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday March 10, 2021
	
/Mary Davis/Primary Examiner, Art Unit 3746